Citation Nr: 0110735	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pneumonia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from May to December 1952.

By rating decision in March 1996, service connection was 
denied for pneumonia, bronchiectasis, chronic obstructive 
pulmonary disease and coronary artery disease.  The veteran 
received written notice of these denials by letter of the 
same month; however, he failed to file a timely appeal 
therefrom and those denials are final.  By action in December 
1997, the veteran was informed that the claim of entitlement 
to chronic obstructive pulmonary disease remained denied.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  Thus, the 
Board will address the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for pneumonia and coronary artery disease since 
the last prior final rating decision in March 1996; and 
whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic obstructive 
pulmonary disease since the last prior final rating decision 
in December 1997. 

In August 1999, the veteran requested that the claims of 
entitlement to service connection for chronic obstructive 
pulmonary disease to include bronchitis, residuals of 
pneumonia and coronary artery disease be reopened.  The 
current claim arises from a January 2000 rating decisions of 
the Wichita, Kansas Regional Office (RO) which again denied 
the veteran's claim of entitlement to service connection for 
pneumonia, coronary artery disease and chronic obstructive 
pulmonary disease.   


FINDINGS OF FACT

1.  The veteran's claim of service connection for pneumonia 
and coronary artery disease was denied by rating decision in 
March 1996.

2.  The veteran did not perfect an appeal from that 
determination in a timely fashion and the March 1996 rating 
denial is final.

3.  The additional evidence submitted in connection with the 
claim to reopen entitlement to service connection for 
pneumonia and coronary artery disease is not so significant 
that it must be considered in order to decide the merits of 
the claims.

4.  The veteran's claim of service connection for chronic 
obstructive pulmonary disease was last denied by rating 
decision in December 1997.

5.  The veteran did not perfect an appeal from that 
determination in a timely fashion and the December 1997 
rating denial is final.

6.  The additional evidence submitted in connection with the 
claim to reopen entitlement to service connection for chronic 
obstructive pulmonary disease is not so significant that it 
must be considered in order to decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision of the RO that denied 
service connection for pneumonia and coronary artery disease 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (2000).

2.  Evidence received since the March 1996 rating 
determination is not new and material and, thus, the claim of 
service connection for pneumonia and coronary artery disease 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

3.  The December 1997 rating decision of the RO that denied 
service connection for chronic obstructive pulmonary disease 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (2000).

4.  Evidence received since the December 1997 rating 
determination is not new and material and, thus, the claim of 
service connection for chronic obstructive pulmonary disease 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records include the April 1952 induction 
physical examination.  On examination, the lungs, chest and 
heart were clinically evaluated as normal.  

An abstract of medical history compiled during 1952 includes 
diagnoses of influenza in May; pneumonia in August; 
bronchitis in early September; pneumonia in mid-September; 
bronchitis in late September; and bronchiectasis in October.

A November 1952 medical board report indicates that the 
veteran was unfit to perform his duties by reason of 
bronchiectasis.  

On VA examination in February 1996, the veteran complained of 
shortness of breath for the last 10 years.  He had occasional 
chest pain that limited his exercise ability.  He had a soft 
cough that was productive of episodic plegm.  The veteran had 
a history of heart disease with angina and arrhymia.  The 
veteran smoked half a pack per day.  Chest x-rays showed no 
infiltrates with mild interstitial fibrosis.  A high 
resolution CT scan of the chest showed no conclusive evidence 
of bronchiectasis.  Pulmonary function testing showed 
moderate obstructive airway disease.  The assessments were 
moderate chronic obstructive lung disease; history of 
pneumonia with evidence of scarring of CT scan; history of 
bronchiectasis with recent CT scan showing no evidence of 
this disease; and chest pain probably related to coronary 
artery disease.

By rating decision in March 1996, service connection was 
denied for pneumonia as the service medical records showed 
that the veteran had been treated for pneumonia in August and 
September 1952, but the current medical evidence did not show 
any residual disability following service.  Service 
connection was denied for coronary artery disease as the 
service medical records were entirely silent relative to this 
disability and there is no evidence to connect current 
coronary artery disease, which was first manifest many years 
after separation from service, with service.  Service 
connection was denied for chronic obstructive pulmonary 
disease as the service medical records were entirely silent 
relative to this disability and there is no evidence to 
connect current chronic obstructive pulmonary disease, which 
was first manifest many years after separation from service, 
with service 

The veteran received written notice of the March 1996 rating 
decision which denied service connection for pneumonia and 
coronary artery disease by letter of the same month.  The 
veteran failed to timely perfect an appeal with respect to 
the March 1996 denial and this decision is final.  38 C.F.R. 
§§ 3.104, 20.302 (2000).  In order to reopen his claims, the 
veteran must present or secure new and material evidence with 
respect to the claims which have been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Likewise, the veteran 
must present or secure new and material evidence with respect 
to reopen the claim for chronic obstructive pulmonary disease 
which was last denied by rating action in December 1997.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
The RO in this case cited the correct provisions of 38 C.F.R. 
§ 3.156 in the February 2000 statement of the case.  
Accordingly, there has been no prejudice to the veteran's 
claim due to the change in the law.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more and cardiovascular disease or bronchiectasis becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Evidence received since the March 1996 rating decision 
consists of the following.  Additional service medical 
records were received in June 1997.  A November 1952 medical 
board report indicates that the veteran had been hospitalized 
in September 1952 with bronchitis.  The veteran had suffered 
from a dry hard cough since entry into service.  He had been 
treated 10 days after service entry for influenza.  He was 
readdmitted twice for pneumonia.  Although he denied having 
previous history of respiratory ailments, he reported that a 
bronchogram had been performed in 1947.  The veteran's health 
record showed a history of chronic or frequent colds.  It was 
the opinion of the medical board that the veteran had 
bronchiectasis, cause unknown.  

By rating action in December 1997, the claim of service 
connection for chronic obstructive pulmonary disease was 
denied as new and material evidence had not been received 
since the prior rating denial in March 1996.  

Treatment records from Primary Care Physicians include 
notations showing treatment for bronchitis in September 1993, 
a notation of "probably" COPD in July 1994 and 
hypertension.

An August 1995 VA hospital summary shows that the veteran 
reported periods of weakness, dizziness and generalized ill-
feeling for one week.  X-rays revealed no active congestive 
heart failure or infiltrates.  The diagnoses were cardiac 
arrththmia, coronary artery disease, angina and hypertension. 

Received in August 1999 were duplicates of some of the 
service medical records.  The Court determined in Morton v. 
Principi, 3 Vet. App. 508 (1992), that duplicates of old 
records submitted in support of an application to reopen a 
claim (as those submitted by the veteran) are not new and 
material evidence.

A VA nursing assessment in July 1999 included rule out 
chronic obstructive pulmonary disease and coronary artery 
disease in remission.

A February 2000 VA pulmonary consultation indicates that the 
veteran had smoked for most of this life.  He had quit about 
6 months before.  For the 5 or 6 years before that, the 
veteran had smoked 2 to 3 packs of cigarettes per day.  He 
had dyspnea on exertion with relatively fast walking.  He had 
a cough with whitish phlegm production.  There had been 
multiple pneumonias and chest infections in the past.  He had 
been told that he had bronchiectasis in the service.  
Bronchiectasis was ruled out by a CT scan that was conducted 
in 1996.  A chest x-ray in December 1999 showed COPD changes, 
pulmonary vascular congestion and a probable right basal 
infiltrate.  Spirometry performed today showed evidence of 
significant small airway disease.  This finding was 
consistent with severe obstructive airway disease.  The 
impression was severe chronic obstructive pulmonary disease 
with a background of multiple cardiac and noncardiac medical 
problems.  

With regard to the veteran's claim for coronary artery 
disease and chronic obstructive pulmonary disease, the RO's 
March 1996 denial (the December 1997 denial of service 
connection for COPD affirmed and continued the March 1996 
denial on the same basis) was based on the fact that there 
was no evidence of coronary artery disease or chronic 
obstructive pulmonary disease in service and there was no 
connection between current coronary artery disease and 
chronic obstructive pulmonary disease and service many years 
before.  The additional medical records do not demonstrate 
that either disability is of service origin.  The additional 
evidence, therefore, is merely cumulative of the evidence 
which was of record in March 1996 and December 1997 and 
therefore it does not constitute new evidence.  In a similar 
vein, there is no evidence of chronic bronchitis and there is 
no evidence of bronchiectasis following service (this 
disability was ruled out by diagnostic testing in 1996).

With regard to the claim of service connection for pneumonia, 
the March 1996 denial was based on the fact that there was no 
current evidence of residual disability resulting from 
pneumonia suffered in service.  The additional medical 
records are silent regarding presence of or the effects of 
pneumonia.  The additional evidence, therefore, is merely 
cumulative of the evidence which was of record in March 1996 
and thus does not constitute new and material evidence.

With regard to all of the new and material issues on appeal, 
the veteran's statements in support of his claims do not 
constitute competent medical evidence to establish the onset 
of any of the disabilities on appeal during service or for 
many years thereafter as a lay person may not offer evidence 
that requires medical knowledge.  See Nici v. Brown, 9 Vet. 
App. 494 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); and Spalding v. Brown, 10 Vet. App. 6 (1997).  
Accordingly, the additional evidence is not so significant 
that it must be considered in order to decide the merits of 
the claims and the veteran's claims may not be reopened.  


ORDER

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for pneumonia, 
the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for coronary 
artery disease, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for chronic 
obstructive pulmonary disease, the claim is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

